PER CURIAM.
John Winchell appeals his judgment and sentence for aggravated assault. We affirm the judgment without discussion. However, we remand for resentencing because the trial court failed to orally pronounce its intent to impose a minimum mandatory term for Winchell’s habitual offender sentence. See State v. Hudson, 698 So.2d 831 (Fla.1997). Because enhancement under the habitual offender statute is permissive, rather than mandatory, the trial court was required to orally pronounce the minimum mandatory term. See Moody v. State, 699 So.2d 1009 (Fla.1997); Hudson, 698 So.2d at 833. We, therefore, reverse the sentence. On remand, the trial court should enter a written sentence which conforms with the court’s original oral pronouncement.
Affirmed in part, and remanded for re-sentencing.
PARKER, C.J., THREADGILL and STRINGER, JJ., Concur.